Title: From George Washington to Tobias Lear, 28 August 1794
From: Washington, George
To: Lear, Tobias


               
                  My dear Sir,
                  German Town [Pa.] Augt 28th 1794
               
               It gave me very sincere pleasure to find by your letter of the 22d instt (which by the by did not come to my hands until the evening of the 26th; not time enough to acknowledge the receipt of it by the Post of next day) that you had arrived in good health at George Town with a valuable cargo of Goods, & that you had arranged your business to your satisfaction in England, Scotland and Holland. When you shall have arranged your business at George Town, & business or inclination may turn your face towards the Eastward, it will be unnecessary to add, that to see you, wd make this family happy; & with a little roughfing, on your part you could be accomodated therein.
               If you have no accts later, I have the pleasure to tell you that by a letter from your good mother to Mrs Washington, that she, & little Lincoln were perfectly well on the 11th of this month—and, by her account, that he continued to be the fine sprightly child you left him.
               The enclosed, though out of season now, will serve to show that your letters did not sleep with me in silence.  It went by Mr Jay, and was returned by him with the following paragraph in a letter dated London 23d June.
               "On Sunday the 15th of this month I arrived here. The next day I made enquiries for Mr Lear, and was informed that he had gone to Liverpool to embark for America. I asked whether it was probable that letters sent by the Post would find him still there—the answer was, that it was highly improbable. Under these circumstances, & well knowing the jealous attention now paid to letters passing through the post office, I thought it most advisable to forbear making the experiment, & to return that letter to you."
               The copy of my letter to Mr Young, from whom I have received no acknowledgement, will be of no other use to you now, than to shew what were, and still are, my wishes; that if any enquiries after for back lands should be made in your presence, you might be enabled to bring mine into view. The plan with
                  
                  respect to my Mount Vernon Estate, I have no idea could be carried into effect in this Country.
               I had it in contemplation to visit that place about the last of September, or beginning of October, but the rebellious conduct of the people in the Western counties of this State renders the journey uncertain—& may defeat it altogether. With very great sincerety and Affection—I am always yours
               
                  Go: Washington
               
            